                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MEMPHIS CENTER FOR                                  )
REPRODUCTIVE HEALTH, et al.,                        )
                                                    )
     Plaintiffs,                                    )
                                                    )          NO. 3:20-cv-00501
v.                                                  )
                                                    )          JUDGE CAMPBELL
HERBERT H. SLATERY, et al.,                         )          MAGISTRATE JUDGE FRENSLEY
                                                    )
     Defendants.                                    )

                                               ORDER

         Pending before the Court is Defendants’ Motion for Scheduling Order (Doc. No. 18).

 Through the Motion, Defendants request the Court set a briefing schedule through which they

 would have until July 3, 2020, in which to file a response to Plaintiffs’ pending Motion for

 Temporary Restraining Order and/or Preliminary Injunction (Doc. No. 6). By Order entered June

 24, 2020 (Doc. No.19), the Court reserved ruling on Plaintiffs’ Motion until Plaintiffs file a notice

 indicating the challenged bill has become law.

         Defendants’ Motion (Doc. No. 18) is GRANTED, as follows: The Court will consider

 Defendants’ response in analyzing whether to issue a temporary restraining order if the response

 is filed before Plaintiffs file a notice indicating the challenged bill has become law.

         It is so ORDERED.



                                                        ____________________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-00501 Document 20 Filed 06/25/20 Page 1 of 1 PageID #: 303
